DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-5 and 7-21 are currently pending and are addressed below.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 

Response to Arguments
2.	Applicant’s response arguments, with regards to claims 1-5 and 7-21, filed on 05/31/2022. Have been fully considered but they are not persuasive.
On pages 6-7 of the applicant response, the applicant argued that Lee and Kim do not teach limitation of the independent claims 1, 10 and 17 “wherein the required ODD is a function of an automated system of the autonomous vehicle” Examiner respectfully disagrees Kim discloses autonomous vehicle uses two margin areas (first margin area 2110 and second margin area 2120) in order to drive in the road or park vehicle more safely without collision with obstacle/another vehicle, where the autonomous vehicle uses these margin areas that define a second level route 1120 that the autonomous vehicle follow, this second level route 1120 is defined formula 1 “In Formula 1, means a speed of the autonomous vehicle 100 and N (Number of Iteration) means a repetition count in aspect of creation of the second level route 1120 in the course of performing a parking process. v.sub.di means a speed of an i.sup.th detected different vehicle, and r.sub.di means a relative distance from the i.sup.th detected different vehicle.” that means the required ODD (first and second margin area (2110 & 2120) and second level route 1120) is a function of the autonomous system of the vehicle (see at least [¶ 350-380] and Figs. 21-26).
On pages 8-11 regarding the depends claims 2-5, 7-9, 11-16 and 18-21 of the applicant responses, the applicant argued that depends claims directly or indirectly, from claims 1, 10 and 17. As noted above, claims 1, 10 and 17 are patentably distinguishable over Lee and Kim, alone or in combination, for at least the reasons discussed above. 
Examiner respectfully disagrees as discussed above the Kim the limitation of “wherein the required ODD is a function of an automated system of the autonomous vehicle”
Therefore, the arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, in view of the above reasons, Examiner maintains rejections.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 4, 10, 12, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US2016/0131494 in view of Kim et al. US2019/0193724. 
6.	Regarding claim 1, Lee discloses a method comprising (see at least [0013])
at a mobile communication device ([0015] wireless communication device): 
establishing a connection with an autonomous vehicle ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit)
wherein the mission comprises a plurality of autonomous operations, the plurality of autonomous operations including a first operation comprising, at least a first autonomous trip ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling)
wherein the first autonomous trip includes the autonomous vehicle traveling from a first location to a second location via a route without operator input ([0015] autonomous driving vehicle is controlled via a driving unit to destination without operator input)

Lee does not explicitly disclose the limitations of ensuring that the autonomous vehicle is within a required operational design domain (ODD) when performing autonomous operations, wherein the required ODD is a function of an automated system of the autonomous vehicle; and initiating a mission for the autonomous vehicle; travel to second location via a pre-provisioned route; and wherein the plurality of autonomous operations further comprises a second operation within one of the first or second locations and, wherein the autonomous vehicle performs the mission. 

However, Kim is directed to controlling an autonomous vehicle to drive a destination and perform a parking operation. Kim discloses a mobile terminal communicate with the autonomous vehicle ( [¶ 187]), and the autonomous vehicle includes an operation system comprises vehicle driving system, vehicle parking system and more, where the vehicle is operating fully in autonomous driving mode and autonomous parking mode, Kim also discloses as shown in Figs. 16-19 the autonomous vehicle is operating autonomously and in Fig. 26 the vehicle is parking the autonomously in parking space, that means vehicle is operating within the required ODD (see at least [¶ 242, 246, 249 & 255-271] and Figs. 4-7 & 26). 
Furthermore, Kim discloses autonomous vehicle uses two margin areas (first margin area 2110 and second margin area 2120) in order to drive in the road or park vehicle more safely without collision with obstacle/another vehicle, where the autonomous vehicle uses these margin areas that define a second level route 1120 that the autonomous vehicle follow, this second level route 1120 is defined by formula 1 “In Formula 1, means a speed of the autonomous vehicle 100 and N (Number of Iteration) means a repetition count in aspect of creation of the second level route 1120 in the course of performing a parking process. v.sub.di means a speed of an i.sup.th detected different vehicle, and r.sub.di means a relative distance from the i.sup.th detected different vehicle.” that means the required ODD (first and second margin area (2110 & 2120) and second level route 1120) is a function of the autonomous system of the vehicle (see at least [¶ 350-380] and Figs. 21-26).
Kim also discloses the system provides navigation information for vehicle to travel to destination from the current location via route, and once the vehicle arrive at destination performs autonomous parking operation/mission, where the vehicle performs autonomous driving and autonomous parking, that means system initiating travelling and parking mission (see at least [¶ 275, 279 & 300] and Fig. 14-17). Furthermore, Kim discloses the navigation system provides first route information/pre-provisioned route from current location to destination and the autonomous vehicle perform parking operation/mission at destination (see at least [275, 300 & 376-380] and Figs.14 & 26). Therefore, from the teaching of Kim, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Lee to use the technique of ensuring the autonomous vehicle is within a required (ODD) when performing autonomous operations, and the vehicle travel to second location via first route/pre-provisioned and autonomously park the vehicle at parking space at second location, and the required ODD is a function of the autonomous system of the vehicle similar to that of the teaching of Kim in order to enhance the operation of the autonomous vehicle. 

7.	Regarding claim 3, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above, Furthermore Kim discloses initiating the mission is permitted based on the autonomous vehicle being located in the first location (initiating parking mission based on the current location of the vehicle by sending the first route see at least [¶ 08 & 11]).

8.	Regarding claims 4, 12, 18 and 21, Lee and Kim in combination disclose all the limitation of claim1 as discussed above, Furthermore Kim discloses the second location is a parking lot (destination is a parking lot see at least [¶ 300] and Fig. 26-27); and re-claim 21) the second operations comprises parking the autonomous vehicle (the autonomous vehicle is performing parking into parking spot see at least Fig. 26).

9.	Regarding claims 10 and 17, Lee discloses a processor configured to perform operating and a method comprising (see at least [0013]): 
at a processor of an autonomous vehicle ( see at least [0015] a controller): 
establishing a connection with a mobile communication device ([0049] controller configured to transmit through the wireless communication unit); 
wherein the mission comprises a plurality of autonomous operations, the plurality of autonomous operations including a first operation comprising, at least a first autonomous trip ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling)
wherein the first autonomous trip includes the autonomous vehicle traveling from a first location to a second location via a route without operator input ([0015] autonomous driving vehicle is controlled via a driving unit to destination without operator input)
initiating the mission based on the request ([0015 control the vehicle to travel by the driving unit when receiving an approval, then the autonomous driving unit controls the vehicle to destination). 
Lee does not explicitly disclose the limitations of ensuring that the autonomous vehicle is within a required operational design domain (ODD) when performing autonomous operations; wherein the required ODD is a function of an performing autonomous system of the autonomous vehicle; receiving a request to initiate a mission for the autonomous vehicle; travel to second location via a pre-provisioned route; and wherein the plurality of autonomous operations further comprises a second operation within one of the first or second locations.

However, Kim is directed to controlling an autonomous vehicle to drive a destination and perform a parking operation. Kim discloses a mobile terminal communicate with the autonomous vehicle ( [¶ 187]), and the autonomous vehicle includes an operation system comprises vehicle driving system, vehicle parking system and more, where the vehicle is operating fully in autonomous driving mode and autonomous parking mode, and as shown in Figs. 16-19 the autonomous vehicle is operating autonomously  and in Fig. 26 the vehicle is parking the autonomously in parking space, that means vehicle is operating within the required ODD (see at least [¶ 242, 246, 249 & 255-271] and Figs. 4-7 & 26). 
Furthermore, Kim discloses vehicle uses two margin areas (first margin area 2110 and second margin area 2120) in order to drive in the road or park vehicle more safely without collision with obstacle/another vehicle, where the autonomous vehicle uses these margin areas that define a second level route 1120 that the autonomous vehicle follow, this second level route 1120 is defined formula 1 “In Formula 1, means a speed of the autonomous vehicle 100 and N (Number of Iteration) means a repetition count in aspect of creation of the second level route 1120 in the course of performing a parking process. v.sub.di means a speed of an i.sup.th detected different vehicle, and r.sub.di means a relative distance from the i.sup.th detected different vehicle.” that means the required ODD (first and second margin area (2110 & 2120) and second level route 1120) is a function of the autonomous system of the vehicle (see at least [¶ 350-380] and Figs. 21-26)
Kim also discloses the system provides navigation information for vehicle to travel to destination from the current location via route, and once the vehicle arrive at destination performs autonomous parking operation/mission, where the vehicle performs autonomous driving and autonomous parking, that means system initiating travelling and parking mission (see at least [¶ 275, 279 & 300] and Fig. 14-17). Furthermore, Kim discloses the navigation system provides first route information/pre-provisioned route from current location to destination and the autonomous vehicle perform parking operation/mission at destination (see at least [275, 300 & 376-380] and Figs.14 & 26). Therefore, from the teaching of Kim, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Lee to use the technique of ensuring the autonomous vehicle is within a required (ODD) when performing autonomous operations, and the vehicle travel to second location via first route/pre-provisioned and autonomously park the vehicle at parking space at second location similar to that of the teaching of Kim in order to enhance the operation of the autonomous vehicle. 

10.	Claims 2, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim at al. further in view of Glaser US2018/0275661. 
11.	Regarding claim 2, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above, and Lee discloses at the mobile communication device ([0015] wireless communication device). Furthermore, Kim discloses receiving vehicle state information corresponding to the autonomous vehicle (the sensing unit generate vehicle state information and transmitted to controller (see at least [¶ 84-88]).
Lee does not explicitly disclose; and determining whether the vehicle state information satisfies predetermined conditions, wherein initiating the mission is permitted based on the vehicle state information satisfying the predetermined conditions. 
However, Glaser is directed to automatically controlling autonomous vehicles. Glaser disclose receiving vehicle state information corresponding to the autonomous vehicle ([0062-0064] dispatch controller receives information of autonomous vehicles); and 
Determining whether the vehicle state information satisfies predetermined conditions (dispatch controller can determine which autonomous vehicles are candidates, where the controller considers conditions of the autonomous vehicle and location see at least [¶ 0062-0064]), wherein the initiating the mission is permitted based on the vehicle state information satisfying the predetermined conditions (dispatch controller can select one of the candidate autonomous vehicles, the satisfies the conditions and location to dispatch and initiate the mission/transportation service see at least [¶ 0062-0064]). 
Therefore, from the teaching of Glaser, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Lee to use the technique of determining the state of vehicle satisfies predetermined conditions and initiating the mission is permitted based in the vehicle state similar to that of teaching Glaser in order to enhance the operation autonomous vehicles fleet.

12.	Regarding claims 9 and 16, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee discloses at the mobile communication device. 
Furthermore, Kim discloses after the autonomous vehicle has performed the mission (the autonomous vehicle travelled to second location and autonomously parking the vehicle/mission see at least see at least [275, 300 & 376-380] and Figs.14 & 26) 
Lee does not explicitly disclose the limitations of initiating a further mission comprising a further plurality of autonomous operations, the further plurality of autonomous operations including a first operation comprising at least a second autonomous trip, wherein the second autonomous trip includes the autonomous vehicle traveling from the second location to one of the first location or a third location via a pre-provisioned route without operator input and wherein the plurality of autonomous operations further comprises a second operation within any of the locations.
However, Glaser discloses after the autonomous vehicle has reached the second location, the autonomous vehicle schedule a multi-leg transport dispatch of autonomous vehicles to transport the passenger over certain legs as needed (see at least [45]), and the autonomous vehicle takes passenger from home to train station via selected route/pre-provisioned route, and takes passenger from the train station to destination without the operator input via selected route/pre-provisioned route (see at least [06, 23, 55 & 92]). Therefore, from the teaching of Glaser, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Lee to use the technique of having the vehicle perform multiple trips back home or another second destination via selected route without the operator input  similar to that of the teaching of Glaser in order the autonomous vehicles ability to perform various trips which enhance the operation efficacy of the autonomous vehicle. 

13.	Regarding claim 14, Lee and Kim in combination disclose all the limitation of claim 10 as discussed above. Lee does not explicitly disclose wherein the autonomous vehicle is unoccupied during the first autonomous trip. 
However, Glaser discloses wherein the autonomous vehicle is unoccupied during the first autonomous trip ([0023] an autonomous vehicle takes the passenger from their home to transition, this implies the first trip of the vehicle was to the passenger’s home, meaning the vehicle is unoccupied for the first trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle be unoccupied during the first trip. Doing so would aid in the autonomous vehicles ability to perform various trips. 
14.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim at al. further in view of Salter US2019/0064809.

15.	Regarding claims 5 and 13, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee does not explicitly disclose wherein the parking lot is comprised of a plurality of parking spots and wherein the second operation comprises identifying an available parking spot from the plurality of parking spots. 
However, Salter teaches wherein the parking lot is comprised of a plurality of parking spots ([0084] identify a parking lot where the vehicle should drive, this is a parking lot that means the parking lot is comprised of multiple spots) and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots ([0084] identify a parking space location where the vehicle should drive, that means the second operation is identifying the parking spot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Slater to use the technique of identifying the parking spot similar to the teaching of Slater in order to enhance autonomous vehicle operation. 

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim at al. further in view of Mathias US2017/0359314.
17.	Regarding claim 7, Lee and Kim in combination disclose all the limitation of claim 1as discussed above. Lee does not explicitly disclose wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection. 
However, Mathias discloses wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection ([0036] secure socket connection can be used, [0064] embodiments of the present invention can be used in devices including vehicles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Mathias and have the vehicle use a secure socket connection. Doing so would aid in the autonomous vehicles ability to perform various trips.
18.	Claims 8, 11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim at al. further in view of Grover US2016/0116293.
19.	Regarding claims 8 and 15, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee does not explicitly disclose wherein the first location is a parking lot. 
However, Grover discloses the first location is a parking lot ([0038] the vehicle will leave the parking structure to arrive at the pick-up location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicles first location be a parking lot. Doing so would aid in the autonomous vehicles ability to perform various trips.

20.	Regarding claims 11 and 19, Lee and Kim in combination disclose all the limitation of claim 10 as discussed above, furthermore Lee discloses comprising at the processor of an autonomous vehicle ([0015] controller). Lee does not explicitly disclose receiving vehicle state information corresponding to the autonomous vehicle; and transmitting the vehicle state information to the mobile communication device.
However, Grover discloses receiving vehicle state information corresponding to the autonomous vehicle ([0035] the vehicle computer system collects information about the vehicle, examples include fuel information, location, parking information, etc.); and transmitting the vehicle state information to the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

21.	Regarding claim 20, Lee and Kim in combination disclose all the limitation of claim 17 as discussed above, Lee discloses the operation further comprising: after the connection with the mobile communication device is established ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit). Lee does not explicitly disclose receiving periodic requests for the vehicle state information from the mobile communication device. 
However, Grover discloses receiving periodic requests for the vehicle state information from the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data as required). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667